PER CURIAM.
Upon review of the record, this court finds that there is insufficient evidence to sustain the appellant’s conviction for uttering a forgery. There was no evidence that the appellant had knowledge that the signature, which appeared on a check which he presented for cashing, was a forgery. Under such circumstances the appellant’s motion for judgment of acquittal should have been granted.
Accordingly, the judgment and sentence are reversed with directions that the appellant be discharged.
ANSTEAD, LETTS and MOORE, JJ., concur.